STEPHANIE LARSEN, CSR, RPR
                    OFFICIAL COURT REPORTER
                     33rd Judicial District
            P.O. Box 554 ** Marble Falls, TX 78654
                          (512)715-5230
                   33reporter@dcourttexas.org
      * * * * * * * * * * * * * * * * * * * * * * * * * * *

April 14, 2015

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711

RE:   03-15-00127-CR
      Texas vs. Aaron Joseph Hoes
      Cause No. 1167

To Whom It May Concern:

The reporter's record for the above-named appeal was due on
3/30/15. I previously notified the Court of Appeals that I had
not received Notice of Appeal or a Designation needed to begin
preparation of same.

I have now received these materials and have begun preparing
the record. It will be complete within the ten days.

If you have any questions, please feel free to contact me.

Thank you,


Stephanie Larsen